Drinker Biddle & Reath LLP 191 N. Wacker Drive, Ste. 3700 Chicago, IL60606-1698 Telephone: (312) 569-1000 Fax: (312) 569-3000 www.drinkerbiddle.com March 4, 2015 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Community Capital Trust File Nos. 333-71703 and 811-09221 Ladies and Gentlemen: On behalf of Community Capital Trust (the “Trust”), transmitted herewith for filing pursuant to Rule 497 under the Securities Act of 1933, as amended (“Rule 497”), are exhibits containing risk/return summary information in the eXtensible Business Reporting Language (XBRL) format that reflect the risk/return summary information included in the prospectus supplement for the Trust’s CCM Alternative Income Fund dated February 10, 2015, filed pursuant to Rule 497 on February 10, 2015 (accession number 0001398344-15-000827) Questions and comments concerning this letter can be directed to the undersigned at (312) 569-1107. Sincerely, /s/ David L. Williams David L. Williams
